Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 29, 2011                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143839 & (53)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  AARON RICHARD,                                                                                           Mary Beth Kelly
           Plaintiff-Appellee,                                                                             Brian K. Zahra,
                                                                                                                      Justices

  v                                                                 SC: 143839
                                                                    COA: 297353
                                                                    Wayne CC: 10-000273-CZ
  SCHNEIDERMAN & SHERMAN, P.C.,
           Defendant-Appellee,
  and
  GMAC MORTGAGE, and MORTGAGE
  ELECTRONIC REGISTRATION SYSTEMS,
  INC.,
           Defendants-Appellants.

  _________________________________________/

         On order of the Court, it appearing that proceedings in this case are stayed by the
  filing of a petition in bankruptcy (ED Michigan, Case No. 11-70575), the case is
  administratively CLOSED without prejudice and without decision on the merits. Once
  the stay is no longer in effect, this case may be reopened on the motion of any party filed
  within 42 days after the date of the order removing the stay.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 29, 2011                   _________________________________________
         t1220                                                                 Clerk